PER CURIAM.
Pursuant to Florida Bar Integration Rule, article XI, rule 11.13(8), the Board of Governors has petitioned this Court for an amendment to the Bar’s procedures for ruling on questions of ethics. We approve the amendment and add rules 8 and 9 which provide, respectively, for periodic review of staff opinions by the professional ethics committee and that advisory opinions shall not be the basis for disciplinary proceedings.* Rules 8 and 9 shall become effective upon the filing of this opinion.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, MCDONALD and EHRLICH, JJ., concur.

 The rules read as follows:

Rule 8


A copy of each “staff opinion” shall be furnished to the chairman and each vice chairman of the Professional Ethics Committee, The committee shall establish procedures to monitor such staff opinions, and if appropriate shall recommend changes to the Code of Professional Responsibility. The committee may, by majority vote, overrule or set aside any staff opinion, whether or not appealed, and in such case the committee shall write an opinion in accordance with these rules.


Rule 9


Staff opinions, professional ethics opinions and opinions of the Board of Governors are advisory only and shall not be the basis for action by grievance committees, referees, or the Board of Governors except upon application of the respondent in disciplinary proceedings.